Citation Nr: 1454033	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  08-13 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability, to include extraschedular consideration.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to February 1970.  
This matter come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to TDIU.

The Board notes that the Veteran initiated an appeal of an October 2007 rating decision that continued a 30 percent disability rating for service-connected post-traumatic stress disorder (PTSD).  In October 2010, the Veteran testified at a hearing before a Veterans Law Judge at the RO, and the Board remanded the case for further development.  In August 2012, the Board granted the Veteran entitlement to a 50 percent rating for PTSD and remanded the case for readjudication of the issue of entitlement to TDIU.  In October 2013, the Veteran was provided with notice regarding the TDIU claim, which included an application for increased compensation based on unemployability (VA Form 21-8940).  The Veteran has not returned the completed form to VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2010 hearing before the Board on the issue of an increased disability rating for his service-connected PTSD, the Veteran asserted that he retired early from his job as an electrician due to the stress of dealing with customers.  The Veteran also stated that he was almost fired from his job, and he had a hard time dealing with customers on a daily basis.  See the Board hearing transcript, pp. 7-8.

For the entire period of the appeal, however, the Veteran's sole service-connected disability is PTSD rated at 50 percent.  As such, the combined rating percentage criteria for TDIU consideration under 38 C.F.R. § 4.16(a) are not met.

Although the Veteran does not meet the rating requirements for consideration of a TDIU on a schedular basis under 38 C.F.R. § 4.16(a), a TDIU may be granted alternatively on an extra-schedular basis under § 4.16(b) if it is established that the Veteran is indeed unemployable on account of his service-connected disability.

The Board is precluded from granting a TDIU on an extra-schedular basis in the first instance, and must refer the matter to the Director of Compensation Service for the initial adjudication.  See 38 C.F.R. § 4.16(b) (2014); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director of the Compensation Service or designee determines that an extra-schedular TDIU is not warranted does the Board then have jurisdiction to decide the extra-schedular claim on its merits.  Thus, in the present case, because there is evidence that the Veteran maybe unemployable due to a service-connected disability, the issue of entitlement to a TDIU is being referred to the Director of the Compensation Service for the initial adjudication.

The Board also notes that in a November 2013 PTSD examination, the examiner reported that the Veteran was seeing Dr. T. at the Lebanon VAMC until June 2012.  While some of Dr. T.'s records have been associated with the claims file, there are no records from him after 2010.  Additionally, the February 2014 rating decision by the Philadelphia RO indicates that there are treatment records from the Lebanon VAMC dated between April 2013 and January 2014.  None of these records have been associated with the claims file.  The RO should therefore obtain copies of any treatment records since September 2010 from the VA Healthcare System.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1. Obtain any pertinent VA treatment records showing treatment for PTSD dated from September 2010 to present from the VA Healthcare System including the Lebanon, PA VAMC.

2. Refer the issue of entitlement to TDIU to the Director of Compensation Service for consideration of assignment of an extraschedular rating for TDIU, pursuant to 38 C.F.R. § 4.16(b).  Prior to submission of the claim to the Director of Compensation Service, prepare a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue of entitlement to TDIU.  Submit that statement, along with the Veteran's claims file to the Director of VA's Compensation Service.

3. If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

